Citation Nr: 9901340	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for Human 
Papillomavirus (HPV).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1995.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated May 1996, the RO denied the veteran's 
claim for service connection for a disease or injury of the 
cervix.  Based on the receipt of additional evidence, the RO, 
by rating action in March 1997, granted service connection 
for HPV, and assigned a noncompensable evaluation.  The 
veteran has continued to disagree with the assigned rating.  
When this case was before the Board in March 1998, it was 
remanded for additional development of the evidence.  As the 
requested development has been accomplished, the case is 
again before the Board for final appellate consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. There is no clinical evidence of HPV infection.

3. There is no objective evidence that the veteran's HPV 
infection results in functional impairment of the urinary 
or gynecological systems or the skin.


CONCLUSION OF LAW

A compensable evaluation for HPV is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.116, Diagnostic Code 7628 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of her service-connected disability 
that are within the competence of a lay party to report are 
sufficient to conclude that her claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran 
underwent a Pap smear which was found to be abnormal in March 
1993.  Squamous cell abnormalities were noted.  In May 1993, 
a colposcopic evaluation noted that she had vaginal and 
cervical condylomata.  A biopsy revealed condylomatous atypia 
(HPV).  The veteran was seen in July 1995 for crampy, right-
sided pelvic pain.  Applying pressure to the area reduced the 
pain.  There was no dysuria.  Following an examination, the 
assessment was to rule out ovarian cyst.  A pelvic ultrasound 
in September 1995 revealed an apparent cyst of the right 
ovary.

A fee basis gynecological examination was conducted on behalf 
of the Department of Veterans Affairs (VA) in January 1997.  
The veteran stated that she had been having sharp pains on 
the right side of her lower abdomen.  She stated that the 
pain comes and goes and was not associated with her periods.  
The examiner noted that the pain the veteran described was 
actually right inguinal pain more than right lower quadrant 
pain.  It was not brought on by physical activities.  On 
examination, the vulva and vagina were clean.  The cervix was 
clean and pink.  The uterus was anteverted, anteflexed, and 
normal in size, shape and position.  There were no adnexal 
masses or tenderness.  The veteran was examined in the 
upright position.  Both inguinal regions were palpated.  
There seemed to be exquisite tenderness actually in the labia 
majora, just as it coursed over the pubic ramus.  No masses 
were felt.  A Pap smear was within normal limits.  The 
diagnosis was essentially normal pelvic examination.  The 
examiner stated that the veteran possibly had muscle weakness 
in the right inguinal area, versus vascular distention such 
as a varicose veins problem.  

Private medical records show that the veteran was seen in 
October 1997.  A Pap smear was within normal limits.  
Following a laboratory study, it was noted that there were 
multiple follicles in the ovaries.  No masses or free fluid 
was present.

On VA gynecological examination in July 1998, the veteran 
reported that she had some abnormal bleeding between her 
normal menstrual cycle.  It was indicated that she had not 
required medication for HPV.  She did not have a history of 
urinary tract infection or bladder infections.  She had no 
urinary incontinence or other urinary complaints.  She 
related that her last two pap smears were within normal 
limits, and that she was not sure when her last abnormal 
smear might have been.  On examination of the abdomen, no 
tenderness was elicited.  A pelvic examination showed that 
the vulva and vagina were clean.  There was no evidence of a 
sexually transmitted disease.  The vagina was well supported.  
A wet prep was negative.  The cervix was extremely clean and 
pink.  There was no evidence whatsoever of any abnormalities 
to the naked eye.  The uterus was normal in size, shape and 
position.  A Pap smear was within normal limits.  The 
diagnosis was history of HPV.  The examiner commented that 
the veteran had had two normal pap smears, and that there was 
no clinical evidence of HPV infection.  He added that it 
would be extremely doubtful, unless there were compounding 
factors, for the HPV virus to cause any problems at this 
point.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Benign neoplasms of the gynecological system or breast will 
be rated according to impairment in function of the urinary 
or gynecological systems, or skin.  Diagnostic Code 7628.

The most recent VA examination demonstrates that there is no 
current clinical evidence of HPV infection.  Three recent pap 
smears have been normal.  It was specifically indicated that 
the veteran did not have any urinary abnormalities.  The 
veteran has not furnished any objective evidence that there 
is any impairment of the gynecological system which has been 
attributed to her service-connected HPV virus.  The evidence 
in support of her claim consists solely of her statements 
regarding the severity of her disability.  In contrast, the 
medical findings on examination are clear and are of greater 
probative value than the veteran's unsupported statements 
made in her own behalf.  The record is devoid of competent 
medical evidence demonstrating any impairment of the urinary 
or gynecological system.  Accordingly, the weight of the 
evidence is against the claim for a compensable evaluation 
for HPV.  

In addition, the clinical presentation of the veteran's HPV 
is neither unusual nor exceptional as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  The record, however, does not 
reflect frequent periods of hospitalization due to HPV or 
interference with employment to a greater degree that that 
contemplated by the regular schedular standards which are 
based on average impairment of employment.  The Board finds, 
accordingly, that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In any event, the VA has an obligation under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) consists of documentary and/or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.) as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197-198 (1997).  Therefore, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

A compensation evaluation for HPV is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
